Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to applicant’s filing on June 28, 2022.  Claims 7-8 and 14-15 have been canceled by the applicant.  Claims 1-6, 9-13 and 16-19 are pending.

Response to Arguments
Applicant’s arguments, see page 6, filed June 28, 2022, with respect to 35 U.S.C. § 112(f) have been fully considered and are persuasive.  The interpretation has been withdrawn. 
Applicant’s arguments, see page 9, filed June 28, 2022, with respect to 35 U.S.C. § 112(f) have been fully considered and are persuasive.  The rejection of claim 10 has been withdrawn. 
Applicant’s arguments, see page 9, filed June 28, 2022, with respect to the rejection(s) of claim(s) 1-4, 6, 9, 11-13 and 18-19 under 35 U.S.C. § 102(a)(2) and claim 5 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art.  In essence, Caver in view of Doane teaches the claim limitations of the present application.  Further clarification is provided below.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6, 9, 11-13 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caver, US 2015/0205300 A1 in view of Doane et al., US 2017/0108860 A1.

Regarding claim 1, Caver teaches an autonomously traveling cart system comprising: 
a mover configured to move a cart main body; (Caver, see at least ¶ [0011] which states “It is another object of this invention to provide an automated return shopping cart motorized to enable it to propel itself when required.”)
a memory configured to store map data indicating an autonomously traveling cart storage space installed in an area where the cart main body is movable; (Caver, see at least ¶ [0006] which states “The primary components of Applicant's automated return shopping cart are a base cart modified to include a power source, a GPS system, sensors for detecting objects, sensor for detecting use activity, and a programmable logic controller.”)
a position detector configured to detect a position of the cart main body within the area; (Caver, see at least ¶ [0006] which states “The primary components of Applicant's automated return shopping cart are a base cart modified to include a power source, a GPS system, sensors for detecting objects, sensor for detecting use activity, and a programmable logic controller.”) and 
a processor configured to: determine a moving route from the position toward the autonomously traveling cart storage space; (Caver, see at least ¶ [0018] which states “While being propelled, the GPS component 13 is used by the automation component 12 to determine the desired destination. It is contemplated that the desired destination at a typical retail outlet would be a cart storage and recharging area wherefrom customers would be able to access carts 11 to use.”) and cause the mover to move the cart main body toward the autonomously traveling cart storage space based on the moving route. (Caver, see at least ¶ [0018] which states “While being propelled, the GPS component 13 is used by the automation component 12 to determine the desired destination. It is contemplated that the desired destination at a typical retail outlet would be a cart storage and recharging area wherefrom customers would be able to access carts 11 to use. The automation component 12 may additionally include a map of the retail outlet's inside and outside area to assist a cart 11 navigate from a location to the desired location.”) 
Caver does not specifically teach a memory configured to store map data indicating a place to be avoided.  However, Doane teaches  a memory configured to store map data indicating a place to be avoided. (Doane, see at least ¶ [0039] which states “When the robotic golf caddy approaches a restricted or unpermitted area and/or stops before entering the restricted or unpermitted area”.) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Caver with those of Doane as both relate to guidance methods and a drive mechanism to automatically transport items for people using robots as well as to use a known technique to improve similar devices in the same way.

Regarding claim 2, Caver in view of Doane teaches an autonomously traveling cart system, further comprising a battery mounted on the cart main body; (Caver, see at least ¶ [0007] which states “An automated return shopping cart for enabling a shopping cart to sense when it is not in use and automatically return itself to a cart corral area when it is not in use. The automated return shopping cart comprises a conventional shopping cart modified to include an automation component, a GPS component, object sensors, activity sensors, two docking ports, a touchscreen, and a WiFi component. The automation component, which includes the programmable logic controller, a rechargeable battery, the powertrain components, and brakes, is wired to the GPS component, object sensors, activity sensors, docking ports, touchscreen, and WiFi component, enabling the provision and receipt of electrical power with the battery and electrical signals with said components.”) wherein the processor is further configured to cause the cart main body to move toward a charging facility associated with the battery. (Caver, see at least ¶ [0018] which states “While being propelled, the GPS component 13 is used by the automation component 12 to determine the desired destination. It is contemplated that the desired destination at a typical retail outlet would be a cart storage and recharging area wherefrom customers would be able to access carts 11 to use. The automation component 12 may additionally include a map of the retail outlet's inside and outside area to assist a cart 11 navigate from a location to the desired location.”) (see claim 1 above for rationale supporting obviousness, motivation, and reason to combine.)

Regarding claim 3, Caver in view of Doane teaches an autonomously traveling cart system, wherein the area where the cart main body is movable is a parking lot. (Caver, see at least ¶ [0004] which states “The use of shopping carts in retail shopping is well known. Shoppers at grocery stores or other retail outlets often utilize such carts to gather their items in the retail outlet and also to carry their purchased items to a vehicle when they depart. A problem which is created by such customary use of shopping carts is that once carts are used, the shoppers often leave carts where they last used them, which is typically scattered all over a parking lot.” and ¶ [0018] which states “While being propelled, the GPS component 13 is used by the automation component 12 to determine the desired destination. It is contemplated that the desired destination at a typical retail outlet would be a cart storage and recharging area wherefrom customers would be able to access carts 11 to use. The automation component 12 may additionally include a map of the retail outlet's inside and outside area to assist a cart 11 navigate from a location to the desired location.”) (see claim 1 above for rationale supporting obviousness, motivation, and reason to combine.)

Regarding claim 4, Caver in view of Doane teaches an autonomously traveling cart system, wherein the processor is further configured to detect that the cart main body is left and, in response to determining that the cart main body is left, cause the cart main body to move. . (Caver, see at least ¶ [0017] which states “the activity sensors 15 notify the automation component 12 that the cart 11 is not in use. When notified the cart 11 is not in use, the automation component 12 causes the powertrain components, which include a motor, differentials, and drive shafts, to rotate the front wheels 11 a of the cart 11. By this action, the cart 11 is propelled. It is contemplated that the cart 11 may be propelled forward or backward by this action through the control of the motor's direction, and that steering is accomplished through action the differentials to cause the wheels 11 a to spin at different speeds.”) (see claim 1 above for rationale supporting obviousness, motivation, and reason to combine.)

Regarding claim 5, Caver in view of Doane teaches an autonomously traveling cart system. Caver does not specifically teach a return button communicable with the processor; wherein the processor is configured to cause the cart main body to move to the autonomously traveling cart storage space in response to the return button being pressed.  However, Caver teaches “the activity sensors 15 notify the automation component 12 that the cart 11 is not in use. When notified the cart 11 is not in use, the automation component 12 causes the powertrain components, which include a motor, differentials, and drive shafts, to rotate the front wheels 11 a of the cart 11. By this action, the cart 11 is propelled. It is contemplated that the cart 11 may be propelled forward or backward by this action through the control of the motor's direction, and that steering is accomplished through action the differentials to cause the wheels 11 a to spin at different speeds.  While being propelled, the GPS component 13 is used by the automation component 12 to determine the desired destination. It is contemplated that the desired destination at a typical retail outlet would be a cart storage and recharging area wherefrom customers would be able to access carts 11 to use.”  (Caver ¶ [0017-[0018])  To paraphrase, Caver teaches a return program.  While the return program of Caver is initiated by lack of pressure in the handle bars measured by the pressure sensors over a period of time, one having ordinary skill in the art would recognize that the return routine could be initiated with a “start return” routine that could be initialized with a button as the stated goal of Carver is “eliminate the need for retail workers to manually round up shopping carts after use and return them to a desired location” (¶ [0005]) and therefore the return button is not of patentable distinction. (see claim 1 above for rationale supporting obviousness, motivation, and reason to combine.)

Regarding claim 6, Caver in view of Doane teaches a cart comprising: 
a cart main body; (Caver, see at least ¶ [0006] which states “The primary components of Applicant's automated return shopping cart are a base cart modified to include a power source, a GPS system, sensors for detecting objects, sensor for detecting use activity, and a programmable logic controller.”)
a wheel coupled to the cart main body, the wheel rotatable along a surface and moveable with respect to the surface; (Caver, see at least ¶ [0011] which states “It is another object of this invention to provide an automated return shopping cart motorized to enable it to propel itself when required.”)
a motor coupled to the wheel, the motor configured to cause the wheel to rotate along the surface and to cause the wheel to move with respect to the surface; (Caver, see at least ¶ [0011] which states “It is another object of this invention to provide an automated return shopping cart motorized to enable it to propel itself when required.”)
a position detector coupled to the cart main body and configured to determine a position of the cart main body; (Caver, see at least ¶ [0006] which states “The primary components of Applicant's automated return shopping cart are a base cart modified to include a power source, a GPS system, sensors for detecting objects, sensor for detecting use activity, and a programmable logic controller.”) and 
a processor communicable with the motor and the position detector, the processor configured to cause the motor to move the cart along a first moving route between the position and a first autonomously traveling cart storage space. (Caver, see at least ¶ [0018] which states “While being propelled, the GPS component 13 is used by the automation component 12 to determine the desired destination. It is contemplated that the desired destination at a typical retail outlet would be a cart storage and recharging area wherefrom customers would be able to access carts 11 to use. The automation component 12 may additionally include a map of the retail outlet's inside and outside area to assist a cart 11 navigate from a location to the desired location.”) (see claim 1 above for rationale supporting obviousness, motivation, and reason to combine.)
Regarding claim 9, Caver in view of Doane teaches a cart, further comprising an obstacle detector coupled to the cart main body, the obstacle detector configured to detect obstacles proximate the cart main body; wherein the processor is communicable with the obstacle detector; (Caver, see at least ¶ [0019] which states “While in route to the desired destination, object sensors 14 are used by the automation component 12 to detect objects in the current and potential path of the cart 11. The object sensors 14 include motion sensors and light sensors to detect objects in the path of the cart. When objects are detected, the object sensors 14 activate green and red lights embedded therein to provide a visual notification that the cart 11 is in motion as also notify the automation component 12 so that an alternate route which avoids the objects can be calculate and employed.”) and 
wherein the processor is further configured to adjust the first moving route in response to the obstacle detector detecting an obstacle. (Caver, see at least ¶ [0019] which states “While in route to the desired destination, object sensors 14 are used by the automation component 12 to detect objects in the current and potential path of the cart 11. The object sensors 14 include motion sensors and light sensors to detect objects in the path of the cart. When objects are detected, the object sensors 14 activate green and red lights embedded therein to provide a visual notification that the cart 11 is in motion as also notify the automation component 12 so that an alternate route which avoids the objects can be calculate and employed.”) (see claim 1 above for rationale supporting obviousness, motivation, and reason to combine.)

Regarding claim 11, Caver in view of Doane teaches a cart, further comprising a battery coupled to the cart main body, the battery communicable with the motor, the position detector, and the processor, the battery configured to receive power wirelessly when the position is at the first autonomously traveling cart storage space. (Caver, see at least ¶ [0020] which states “Once the cart 11 is back to the cart corral area, cart is parked in a location which enables its female docking port 17 to engage an available male docking port 16 on another, already parked cart, or which is fixed in the cart corral area for carts 11 to connect to. While the female docking port 17 is engaged, the battery in the automatic component 12 is supplied with electrical power to recharge. When a second cart's 11 female docking port 17 is engaged to the male docking port 16 of a cart which is currently recharging as described, electrical power is additionally supplied to the second cart 11 is able to recharge simultaneously.”) (see claim 1 above for rationale supporting obviousness, motivation, and reason to combine.)

Regarding claim 12, Caver in view of Doane teaches a cart, further comprising a communication device coupled to the cart main body, the communication device communicable with the processor, the communication device configured to receive map data from an external network, the map data comprising a first storage space location; wherein the processor is configured to determine the first autonomously traveling cart storage space based on the first storage space location. (Caver, see at least ¶ [0018] which states “While being propelled, the GPS component 13 is used by the automation component 12 to determine the desired destination. It is contemplated that the desired destination at a typical retail outlet would be a cart storage and recharging area wherefrom customers would be able to access carts 11 to use. The automation component 12 may additionally include a map of the retail outlet's inside and outside area to assist a cart 11 navigate from a location to the desired location.”) (see claim 1 above for rationale supporting obviousness, motivation, and reason to combine.)

Regarding claim 13, Caver teaches a  system comprising: 
a charging facility located at a first autonomously traveling cart storage space; (Caver, see at least ¶ [0018] which states “While being propelled, the GPS component 13 is used by the automation component 12 to determine the desired destination. It is contemplated that the desired destination at a typical retail outlet would be a cart storage and recharging area wherefrom customers would be able to access carts 11 to use. The automation component 12 may additionally include a map of the retail outlet's inside and outside area to assist a cart 11 navigate from a location to the desired location.”) and 
a cart (Caver, see at least ¶ [0006] which states “The primary components of Applicant's automated return shopping cart are a base cart modified to include a power source, a GPS system, sensors for detecting objects, sensor for detecting use activity, and a programmable logic controller.”) comprising: 
a cart main body; (Caver, see at least ¶ [0006] which states “The primary components of Applicant's automated return shopping cart are a base cart modified to include a power source, a GPS system, sensors for detecting objects, sensor for detecting use activity, and a programmable logic controller.”)
a wheel coupled to the cart main body, the wheel rotatable along a surface and moveable with respect to the surface; (Caver, see at least ¶ [0011] which states “It is another object of this invention to provide an automated return shopping cart motorized to enable it to propel itself when required.”)
a motor coupled to the wheel, the motor configured to cause the wheel to rotate along the surface and to cause the wheel to move with respect to the surface; (Caver, see at least ¶ [0011] which states “It is another object of this invention to provide an automated return shopping cart motorized to enable it to propel itself when required.”)
a position detector coupled to the cart main body and configured to determine a position of the cart main body; (Caver, see at least ¶ [0006] which states “The primary components of Applicant's automated return shopping cart are a base cart modified to include a power source, a GPS system, sensors for detecting objects, sensor for detecting use activity, and a programmable logic controller.”) and 
a processor communicable with the motor and the position detector, the processor configured to compare the position to a first storage space location associated with the first autonomously traveling cart storage space. (Caver, see at least ¶ [0018] which states “While being propelled, the GPS component 13 is used by the automation component 12 to determine the desired destination. It is contemplated that the desired destination at a typical retail outlet would be a cart storage and recharging area wherefrom customers would be able to access carts 11 to use. The automation component 12 may additionally include a map of the retail outlet's inside and outside area to assist a cart 11 navigate from a location to the desired location.”)
Caver does not specifically teach a memory configured to store map data indicating a place to be avoided.  However, Doane teaches  a memory configured to store map data indicating a place to be avoided. (Doane, see at least ¶ [0039] which states “When the robotic golf caddy approaches a restricted or unpermitted area and/or stops before entering the restricted or unpermitted area”.) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Caver with those of Doane as both relate to guidance methods and a drive mechanism to automatically transport items for people using robots as well as to use a known technique to improve similar devices in the same way.

Regarding claim 18, Caver in view of Doane teaches a  system, wherein the cart further comprises a battery coupled to the cart main body, the battery communicable with the motor, the position detector, and the processor, the battery configured to receive power wirelessly from the charging facility when the cart is located at the first autonomously traveling cart storage space. (Caver, see at least ¶ [0020] which states “Once the cart 11 is back to the cart corral area, cart is parked in a location which enables its female docking port 17 to engage an available male docking port 16 on another, already parked cart, or which is fixed in the cart corral area for carts 11 to connect to. While the female docking port 17 is engaged, the battery in the automatic component 12 is supplied with electrical power to recharge. When a second cart's 11 female docking port 17 is engaged to the male docking port 16 of a cart which is currently recharging as described, electrical power is additionally supplied to the second cart 11 is able to recharge simultaneously.”) (see claim 13 above for rationale supporting obviousness, motivation, and reason to combine.)

Regarding claim 19, Caver in view of Doane teaches a  system, wherein the cart further comprises a communication device coupled to the cart main body, the communication device communicable with the processor, the communication device configured to receive map data from an external network, the map data comprising the first storage space location. (Caver, see at least ¶ [0018] which states “While being propelled, the GPS component 13 is used by the automation component 12 to determine the desired destination. It is contemplated that the desired destination at a typical retail outlet would be a cart storage and recharging area wherefrom customers would be able to access carts 11 to use. The automation component 12 may additionally include a map of the retail outlet's inside and outside area to assist a cart 11 navigate from a location to the desired location.”) (see claim 13 above for rationale supporting obviousness, motivation, and reason to combine.)

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquire
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee, can be reached at telephone number 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BRIAN P SWEENEY/Primary Examiner, Art Unit 3668